COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00191-CR


CECIL CHARLES GILLIS                                                   APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

      FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
                    TRIAL COURT NO. 1139398W

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Pro se Appellant Cecil Charles Gillis attempts to appeal from a judgment

adjudicating him guilty of engaging in organized criminal activity. The trial court’s

certification states that this “is a plea-bargain case, and the defendant has NO

right of appeal.” See Tex. R. App. P. 25.2(a)(2). On May 14, 2014, we notified

Gillis that the appeal would be dismissed pursuant to the trial court’s certification


      1
       See Tex. R. App. P. 47.4.
unless he or any party desiring to continue the appeal filed a response on or

before May 27, 2014, showing grounds for continuing the appeal. See Tex. R.

App. P. 25.2(d), 44.3.     We have not received a response.          Therefore, in

accordance with the trial court’s certification, we dismiss the appeal. See Tex. R.

App. P. 43.2(f).

                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 3, 2014




                                        2